Citation Nr: 0631128	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-09 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
hypertension.

2.  Entitlement to a rating in excess of 10 percent for a 
left eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1968 to 
April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision.

In his statement withdrawing his appeal, the veteran 
indicated that he wished to pursue claims for conditions 
which he considers to be secondary to his service-connected 
hypertension.  The conditions are 
cardiomegaly/cardiomyopathy, congestive heart failure, 
chronic back pain, IBS, GERD, LVH, and CVA.  He also 
indicated an interest in a claim for a total disability 
rating based on individual unemployability.  As these issues 
have not yet been adjudicated, they are referred to the RO 
for appropriate action.


FINDING OF FACT

In statement received in September 2005, the veteran withdrew 
his request for a video conference and withdrew his appeals 
for his eye condition and for his hypertension.


CONCLUSION OF LAW

There are no remaining allegations of error of fact or law 
for appellate consideration with respect to any claim; and 
the veteran's appeal is therefore dismissed.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement received in September 2005, the veteran 
indicated in writing that he wished to withdraw his appeal 
before the Board for a rating in excess of 20 percent for 
hypertension and for a rating in excess of 10 percent for a 
left eye injury.  VA regulation provides for the withdrawal 
of an appeal to the Board by the submission of a written 
request to that effect at any time before the Board 
promulgates a final decision on the matter in question.  See 
38 C.F.R. § 20.204.   

As all of the veteran's claims were withdrawn, there is no 
longer an allegation of error of fact or law with respect to 
the determinations that had been previously appealed, and 
dismissal of the appeal is therefore the appropriate action.  
See 38 U.S.C.A. § 7105(d).  Accordingly, the veteran's appeal 
is dismissed.


ORDER

The appeal of the claim for entitlement to a rating in excess 
of 20 percent for hypertension is dismissed.

The appeal of the claim for entitlement to a rating in excess 
of 10 percent for an eye injury is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


